Citation Nr: 1041849	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  For the period from September 17, 2005 to May 21, 2007, 
entitlement to an initial evaluation in excess of 10 percent 
disabling for asthma.

2.  For the period beginning on May 22, 2007, entitlement to a 
compensable initial evaluation for asthma.

3.  Entitlement to service connection for chronic dysplasia of 
the cervix status post cryotherapy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1994 to September 
2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Waco, Texas that 
granted service connection for asthma with an assigned rating of 
10 percent disabling, effective September 17, 2005, and that 
denied service connection for chronic dysplasia of the cervix 
status post cryotherapy.  Subsequently, a February 2008 RO 
decision reduced the evaluation for the Veteran's asthma from 10 
percent to a noncompensable rating, effective May 22, 2007, and 
the Veteran continued her appeal.  Also, the Board notes that 
around October 2007, jurisdiction over these matters was 
transferred to the RO in St. Louis, Missouri, and in December 
2008, jurisdiction was transferred to the RO in Des Moines, Iowa.

The Board further notes that, with regard to the February 2008 
rating reduction of the Veteran's service-connected asthma, 
because her overall combined rating remained unchanged, the 
additional due process considerations of 38 C.F.R. § 3.105(e) are 
not applicable.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 
(Fed. Cir. 2007) (holding that VA was not obligated to provide a 
veteran with 60 days notice prior to the effective date of a 
rating reduction if the decision did not reduce the overall 
compensation paid to the veteran).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-
connected asthma was manifested on pulmonary function testing by 
a Forced Expiratory Volume in one second (FEV-1) of no less than 
95 percent of predicted, and an FEV-1/Forced Vital Capacity (FVC) 
ratio of no less than 101 percent of predicted; daily 
inhalational or oral bronchodilator therapy was prescribed; no 
monthly visits to a physician for required care of exacerbations 
or intermittent courses of systemic (oral and parenteral) 
corticosteroids are shown.

2.  The preponderance of the evidence is against a finding that 
the Veteran currently has chronic dysplasia of the cervix status 
post cryotherapy.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for the 
assignment of a disability rating of 30 percent, but no higher, 
for the Veteran's asthma have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.97, Diagnostic Code 6602 (2010).

2.  Chronic dysplasia of the cervix status post cryotherapy was 
not incurred in or aggravated by service..  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for higher initial ratings 
for asthma and for service connection for chronic dysplasia of 
the cervix status post cryotherapy, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to the Veteran's claim for a compensable rating for 
her service-connected asthma, the Board notes that where service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven.  As such, 38 U.S.C.A. 
§ 5103(a) notice is no longer required since the purpose that the 
notice was intended to serve has been fulfilled.  Furthermore, 
once a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice 
is non-prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream elements).

With regard to the Veteran's claim for service connection for 
chronic dysplasia of the cervix status post cryotherapy, the 
Board finds that VCAA letters dated August 2005, March 2006, and 
July 2009 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2010).  These letters informed the Veteran of what information 
or evidence was needed to support her claim, what types of 
evidence the Veteran was responsible for obtaining and submitting 
to VA, and which evidence VA would obtain.  The March 2006 notice 
also explained how VA assigns disability ratings and effective 
dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2010).  
All of the Veteran's service treatment records, and all of the 
relevant VA and private treatment records, have been associated 
with the claims file.  While the Board acknowledges that there 
appear to be two small gaps in the VA treatment records 
associated with the claims file from January 2009 to March 2009, 
and from October 2009 to November 2009, with regard to the 
Veteran's initial rating claim for her asthma, the Board finds 
that a remand is not necessary for these records.  As explained 
in greater detail below, the Board has granted a higher rating of 
30 percent disabling for the entire period on appeal under 
Diagnostic Code 6602, which provides the rating criteria for 
asthma.   This is consistent with her disability as characterized 
by the Veteran, her treatment records, and the VA examinations of 
record.  The next higher rating provided under Diagnostic Code 
6602 is 60 percent, which requires either monthly physician 
visits for exacerbations, intermittent or daily courses of 
systemic corticosteroids, episodes of respiratory failure, or 
certain pulmonary function testing results.  There is not, 
however, been any suggestion in the record, to include by either 
the Veteran or her representative, or in the substantial number 
of treatment records already associated with the claims file, 
that her disability has been manifested by monthly physician 
visits for exacerbations, intermittent or daily courses of 
systemic corticosteroids, or episodes of respiratory failure so 
as to entitle her to the higher, 60 percent rating.   She has 
also not reported undergoing any pulmonary function tests other 
than those already of record.  Thus, the Board finds that such 
records are not necessary to decide the claim.

Likewise, with regard to the Veteran's claim for service 
connection for chronic dysplasia of the cervix status post 
cryotherapy, the Board also finds that a remand for records is 
not necessary, as the Veteran has not identified any outstanding 
gynecological records relating to her claim, and records already 
in the claims file show that she canceled her last PAP smear 
appointment scheduled in December 2007, that she did not wish to 
reschedule the appointment, and that her last PAP smear prior to 
was performed in January 2006 and that it was normal (as were all 
of her PAP smears since the cryotherapy, as explained below).  
Therefore, the Board finds that there are no outstanding records 
relating to either of the Veteran's claims, and that the record 
contains sufficient evidence to make a decision on the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of a veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a) (2010).

With regard to the Veteran's claim for a higher initial rating 
for her service-connected asthma, the Veteran was provided with a 
VA examination in December 2007, which examination report 
reflects that the examiner interviewed and examined the Veteran, 
elicited a history from her, reviewed the claims file, and that 
pulmonary function testing was performed.  A prior VA examination 
was provided in October 2005, although the Board acknowledges 
that it does not reflect any values for the Veteran's FEV-1 or 
FEV-1/FVC for rating purposes.  Most recently, another VA 
examination was scheduled in March 2010, but the Veteran failed 
to report.  She has offered no reason for her failure to report 
and has not requested another examination.  Accordingly, her 
claim will be decided on the evidence of record.  See 38 C.F.R. § 
3.655; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for 
chronic dysplasia of the cervix status post cryotherapy, he 
Veteran was provided with an October 2005 VA examination relating 
to her claim.  The October 2005 VA examination report reflects 
that the examiner had an opportunity to review the entire claims 
file, including all of the Veteran's service, VA, and private 
treatment records, and to personally elicit a history from the 
Veteran.  The examiner also provided a clear rationale for her 
conclusions.  Although the examiner was not able to personally 
examine the Veteran, the Board finds that the examiner's report 
is nevertheless sufficient upon which to base a decision, as the 
examiner cited the Veteran's most recent gynecological 
examination (PAP smear) results in her report, and the Veteran 
has never asserted that there has been any change in her 
condition or any abnormal test results since her last PAP smear 
cited in the examination report.  Based thereon, the Board finds 
the VA examination report is thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports a claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Asthma

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is reviewed when making a disability 
determination.  38 C.F.R. § 4.1 (2010).  When a veteran timely 
appeals an initial rating for a service-connected disability 
within one year of the rating decision, VA must consider whether 
the veteran is entitled to "staged" ratings to compensate him 
for periods of time since the filing of his claim when his 
disability may have been more severe than others.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's asthma is currently assigned a noncompensable 
initial rating for the period from September 17, 2005, to May 21, 
2007, and a 10 percent rating effective May 22, 2007.  The 
Veteran seeks higher initial ratings.  For the reasons explained 
below, the Board has granted a higher, 30 percent rating for the 
entire period on appeal.

The Veteran's asthma is currently rated under Diagnostic Code 
6602, which provides the rating criteria for bronchial asthma.  A 
compensable, 10 percent rating is provided where pulmonary 
testing reveals FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC 
of 71 to 80 percent, or intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent rating is provided for FEV-
1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or for daily inhalational or oral bronchodilator 
therapy, or for inhalational anti-inflammatory medication.  A 60 
percent rating is provided for FEV-1 of 40- to 55-percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or for at least 
monthly visits to a physician for required care of exacerbations, 
or for intermittent courses of systemic (oral or parenteral) 
corticosteroids (at least three per year).  A 100 percent rating 
is provided for FEV-1 of less than 40-percent predicted, or FEV-
1/FVC of less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or required daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97 (2010).

Post-bronchodilator studies are generally required when PFTs are 
conducted for disability evaluation purposes, except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should not 
be done and states the reasons why.  38 C.F.R. § 4.96(d)(4) 
(2010).

The Board notes that service treatment records dated from 
February 2005 to July 2005, and VA and private treatment records 
dated from November 2005 to March 2010, reflect that the Veteran 
was diagnosed with asthma and prescribed daily inhalant 
bronchodilators for treatment, to include Advair, Albuterol, and 
Formoterol.  See, e.g., Service Treatment Record, February 2005 
(Advair and Albuterol); Medical Board Narrative, May 2005 (Advair 
Albuterol); VA Treatment Records, March 2006 (Advair and 
Albuterol), November 2007 (Albuterol and Formoterol), November 
2009 (Albuterol and Formoterol), and March 2010 (Albuterol and 
Formoterol).

The Veteran was provided with VA examinations in October 2005 and 
December 2007.  Also, as noted above, the Veteran failed to 
report to the most recent March 2010 VA examination.

The October 2005 VA examination report reflects that the Veteran 
reported a history of being diagnosed with asthma sometime around 
December 2004, and that she experienced symptoms of wheezing, 
coughing, and non-productive sputum.  She also reported using an 
Albuterol inhaler and receiving monthly Xolair shots for 
treatment.  Pulmonary function testing was noted as normal.

The December 2007 VA examination report reflects that the 
examiner noted that the Veteran was diagnosed with bronchial 
asthma.  The Veteran reported that she had not sought any 
emergency treatment for her asthma, she denied experiencing 
shortness of breath, and the examiner noted that her asthma was 
well-controlled with medication, which medication was noted as 
including Albuterol (a bronchodilator inhalant) two puffs four 
times daily, and montelukast 10 mg at night, although the Veteran 
reported that she was not using the Albuterol because it was 
causing her to experience symptoms of shaking.  A PFT was 
performed, and the examiner noted that because the PFT results 
were normal, only pre-bronchodilator test results were obtained.  
See 38 C.F.R. § 4.96(d)(4).  FEV-1 measured as 95 percent 
predicted, and FEV-1/FVC measured as 101 percent predicted.

As noted above, the Veteran failed to report to the most recent 
March 2010 VA examination.

For the entire period on appeal, having resolved reasonable doubt 
in favor of the Veteran, the Board finds that the Veteran's 
asthma symptoms more closely approximate a higher, 30 percent 
rating, but no more.  Although the Board acknowledges that none 
of the Veteran's PFT results anywhere in the entire claims file 
meet the criteria for even a compensable rating under Diagnostic 
Code 6602, nevertheless, as noted above, the Veteran's treatment 
records dated from active service to present reflect that she has 
been prescribed daily bronchodilator therapy for her asthma, to 
include Advair, Albuterol, and Formoterol.  The Board 
acknowledges that a November 2007 VA treatment record reflects 
that the Veteran wished to discontinue using Formoterol, her only 
prescribed daily bronchodilator at that time, and that VA 
treatment records dated through August 2008 reflect that the only 
other prescribed bronchodilator was Albuterol, as needed.  
Subsequent VA treatment records dated November 2009 to March 
2010, however, reflect that the Veteran's prescription for daily 
Formoterol was resumed, and the Board also notes again that it 
was the Veteran herself who told a clinician in November 2007 
that she no longer wished to be prescribed Formoterol (the 
bronchodilator) - in other words, she did not discontinue the 
medication initially based on a physician's orders.  Therefore, 
resolving doubt in favor of the Veteran, the Board finds that the 
Veteran's overall disability picture for the period on appeal 
more nearly approximates the 30 percent criteria of Diagnostic 
Code 6602, but certainly no more.

The Board notes that there is no credible evidence of record that 
shows that for any time during the entire period on appeal, the 
Veteran's asthma manifested by symptoms entitling her to an even 
higher, 60 percent rating under Diagnostic Code 6602.  There is 
no evidence of PFT results of a FEV-1 or FEV-1/FVC of less than 
56 percent predicted or evidence of at least monthly visits to a 
physician for required care of exacerbations, and no evidence of 
intermittent (at least three times per year) courses of systemic 
(oral or parental) corticosteroids.  There is also no evidence of 
more than one attack per week with episodes of respiratory 
failure or daily use of systemic high-does corticosteroids or 
immunosuppressive medications so as to entitle her to a 100 
percent rating.  

The Board acknowledges that the Veteran was diagnosed with acute 
asthma exacerbation in service in April 2005, that a May 2005 
medical board found her unfit for duty, that she was medically 
discharged from service in September 2005 due in part to her 
diagnosed asthma.  The Board also acknowledges that shortly after 
service, a November 2005 private treatment record prepared by Dr. 
A.A. reflects a diagnosis of severe asthma exacerbation, and that 
the Veteran was prescribed prednisone, a corticosteroid for 
treatment for a few days.  The Board finds, however, that one 
isolated post-service exacerbation in November 2005 requiring a 
few days of corticosteroid treatment, alone, is not sufficient to 
entitle the Veteran to a higher, 60 percent rating.  As noted 
above, overall, the Veteran's disability picture, having resolved 
doubt in favor of the Veteran, more nearly approximates a 30 
percent rating and no more.  Also, the Board notes again that the 
60 percent rating criteria of Diagnostic Code 6602 contemplate at 
least three courses of corticosteroid therapy, per year (or 
monthly physician visits for exacerbations), not once in an 
entire period on appeal.  

Additionally, the Board notes that the Veteran has been service 
connected for asthma specifically.  Thus, the assignment of a 
higher rating under any other diagnostic codes relating to 
respiratory disorders is not appropriate, as Diagnostic Code 6602 
is the only code relating specifically to asthma.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons previously discussed, the Board 
concludes that the 30 rating assigned herein more than adequately 
contemplates the degree of interference in social and work 
settings resulting from the Veteran's asthma.  The Veteran's 
asthma has not necessitated frequent periods of hospitalization, 
and there is no evidence of interference with the Veteran's 
employment other than her own statements, which the Board finds 
to be not credible because, as noted above, the Veteran's asthma 
was reported by the Veteran herself to the December 2007 examiner 
to be well controlled with her prescription regime.  As the 
Veteran's asthma has not necessitated frequent period of 
hospitalization, interfered with her employment beyond what is 
contemplated by a 30 percent rating, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the disability, 
the Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

In summary, the Board concludes that, resolving doubt in favor of 
the Veteran, a higher, 30 percent rating for her service-
connected asthma is warranted for the entire period on appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

B.  Cervical Dysplasia

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that she has chronic dysplasia of the cervix 
status post cryotherapy performed in service in February 2002.

As an initial matter, the Board notes that the Veteran's service 
treatment records reflect that she had abnormal PAP results in 
November 1999, and that colposcopy reports from December 1999, 
June 2000, and January 2001 reflect diagnosed mild dysplasia.  A 
January 2002 colposcopy report reflects a diagnosis of pre-
cancerous lesions, and a February 2002 treatment record reflects 
that cryotherapy surgery was performed.  Post-surgery, the 
Veteran's service treatment records reflect that PAP smears 
performed in June 2002 (see August 2002 letter), December 2002, 
June 2003, and September 2004 were all normal.

Post-service treatment records dated through November 2009 
reflect that the Veteran had one PAP smear performed in January 
2006, which was normal, and that she canceled a PAP smear 
appointment scheduled in December 2007 at the VA medical center 
and did not wish to reschedule it.

The October 2005 VA examination report reflects that the examiner 
reviewed the claims file and noted the Veteran's history of 
abnormal PAP smears in service followed by cryotherapy in 2002.  
The examiner opined that the Veteran's chronic dysplasia of the 
cervix with cryotherapy was resolved.  The examiner reasoned that 
the Veteran had follow-up PAP smears approximately every six 
months for two years post-surgery and that they were all normal, 
including the latest PAP smear performed in 2004.

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of a claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Without a current diagnosis of chronic dysplasia of the cervix, 
there may be no service connection for the claimed disability.  
See id.

The Board finds the above opinion of the October 2005 VA examiner 
to be the most probative evidence of record, and the only 
competent opinion of record, with regard to whether the Veteran 
has a current chronic dysplasia disability or whether she has 
demonstrated any residuals of her in-service treatment and 
diagnosis at any time since filing her claim.  As noted above, 
there is no medical evidence of record of the Veteran having a 
current chronic dysplasia condition or any other residuals of her 
in-service dysplasia and cryotherapy procedure despite the 
Veteran following-up post-surgery with several PAP smears (such 
that this case is distinguishable from cases where there are no 
medical records), which were all normal as noted by the VA 
examiner.  The Board acknowledges that the Veteran is certainly 
competent to report that she had some abnormal PAP results in 
service, and that she underwent a surgical procedure in service 
for treatment.  In fact, such history is clearly credible and, in 
fact, it is corroborated by service treatment records associated 
with the claims file.  However, the Veteran has never alleged any 
particular symptomatology associated with her claimed chronic 
dysplasia disability since separating from service, and, in 
particular, since filing her claim for compensation.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for chronic 
dysplasia of the cervix status post cryotherapy, and the benefit-
of-the-doubt rule provided in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of evidence.





ORDER

For the entire period on appeal, entitlement to an evaluation of 
30 percent for asthma is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to service connection for chronic dysplasia of the 
cervix status post cryotherapy is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


